                      Case 1:20-mj-00066-DAR Document 4 Filed 04/30/20 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                             )
                             v.                                        )
                                                                       )       Case No.
                    ASHTON NESMITH                                     )
                     DOB: 8/14/1993                                    )
                      PDID: 605-692                                    )
                           Defendant(s)


                                                       CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 22, 2020                 in the county of             Washington               in the
                       District of             Columbia            , the defendant(s) violated:

            Code Section                                                         Offense Description
18 U.S.C. § 844(i)                      did maliciously damage and destroy, or attempt to damage and destroy, by means of fire and explosive
18 U.S.C. § 924(c)                      materials, a vehicle and its contents, property of the Metropolitan Police Department for the District of
26 U.S.C. § 5861(d)                     Columbia and the District of Columbia Government; did unlawfully and knowingly possess, use, carry,
                                        and discharge a firearm as defined in 18 U.S.C. § 921(a)(3), which includes a destructive device, that is, a
                                        Molotov cocktail, during and in relation to and in furtherance of a crime of violence, for which he may be
                                        prosecuted in a court of the United States; and did knowingly, receive and possess an explosive, that is, a
                                        Molotov cocktail, which is a destructive device as defined by 26 U.S.C. § 5845(f).




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         ’



                                                                                                  Complainant’s signature

                                                                                          STEVEN LETTENEY, Special Agent
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).

Date:             04/23/2020
                                                                                                      Judge’s signature

City and state:                           Washington, DC                          DEBORAH A. ROBINSON, U.S. Magistrate Judge
                                                                                                   Printed name and title




        Print                        Save As...                     Attach                                                    Reset
